EXHIBIT 10.7

SUBSIDIARY GUARANTY

1. Identification.

This Guaranty (the “Guaranty”), dated as of May 7, 2009, is entered into by
Converted Organics of California LLC, a California limited liability company,
Converted Organics of Woodbridge LLC, a New Jersey limited liability company
(each a “Guarantor” and collectively, “Guarantors”), for the benefit of Iroquois
Master Fund Ltd. (“Lender”).

2. Recitals.

2.1 Guarantors are direct or indirect subsidiaries of Converted Organics Inc., a
Delaware corporation (“Parent”). The Lender has made and/or is making a loan to
Parent (the “Loan”). Guarantor has or will obtain substantial benefit from the
proceeds of the Loan.

2.2 The Loan is and will be evidenced by a certain secured promissory Note
issued by Parent on or about the date of this Guaranty (“Note”) in the principal
amount of $1,320,000 pursuant to a subscription agreement dated at or about the
date hereof (“Subscription Agreement”). The Note was or will be executed by
Parent as “Borrower” or “Debtor” for the benefit of Lender as the “Holder” or
“Lender” thereof.

2.3 In consideration of the Loan and for other good and valuable consideration,
and as security for the performance by Parent of its obligations under the Note
and as security for the repayment of the Loan and all other sums due from Parent
to Lender arising under the Note, Transaction Documents (as defined in the
Subscription Agreement) and any other agreement to which the Lender and Parent
are parties (collectively, the “Obligations”), Guarantor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to enter into this
Guaranty.

2.4 Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Subscription Agreement and the Security Agreement dated
of even date herewith between the Parent and the Lender (the “Security
Agreement”).

3. Guaranty.

3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees,
jointly and severally with any other Guarantor, the punctual payment,
performance and observance when due, whether at stated maturity, by acceleration
or otherwise, of all of the Secured Obligations now or hereafter existing,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any insolvency, bankruptcy or
reorganization of Parent, whether or not constituting an allowed claim in such
proceeding), fees, commissions, expense reimbursements, liquidated damages,
indemnifications or otherwise (such obligations, to the extent not paid by
Parent being the parts of and components of the “Secured Obligations”),, and
agrees to pay any and all reasonable costs, fees and expenses (including
reasonable counsel fees and expenses) incurred by Lender in enforcing any rights
under the guaranty set forth herein. Without limiting the generality of the
foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Secured Obligations and would be owed by Parent to Lender, but for
the fact that they are unenforceable or not allowable due to the existence of an
insolvency, bankruptcy or reorganization involving Parent.

3.2 Guaranty Absolute. Guarantor guarantees that the Secured Obligations will be
paid strictly in accordance with the terms of the Note, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of Lender with respect thereto. The obligations of
Guarantor under this Guaranty are independent of the Secured Obligations, and a
separate action or actions may be brought and prosecuted against Guarantor to
enforce such obligations, irrespective of whether any action is brought against
Parent or any other Guarantor or whether Parent or any other Guarantor is joined
in any such action or actions. The liability of Guarantor under this Guaranty
constitutes a primary obligation, and not a contract of surety, and to the
extent permitted by law, shall be irrevocable, absolute and unconditional
irrespective of, and Guarantor hereby irrevocably waives any defenses it may now
or hereafter have in any way relating to, any or all of the following:

(a) any lack of validity of the Note or any agreement or instrument relating
thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to departure from the Note, including, without limitation, any
increase in the Secured Obligations resulting from the extension of additional
credit to Parent or otherwise;

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Secured Obligations;

(d) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of Parent; or

(e) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Lender
that might otherwise constitute a defense available to, or a discharge of,
Parent or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by Lender, the Lender or any other entity upon the
insolvency, bankruptcy or reorganization of the Parent or otherwise (and whether
as a result of any demand, settlement, litigation or otherwise), all as though
such payment had not been made.

3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Secured Obligations and this
Guaranty and any requirement that Lender exhaust any right or take any action
against any Borrower or any other person or entity or any Collateral. Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 3.3 is knowingly made in contemplation of such benefits. Guarantor
hereby waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to the Secured Obligations, whether
existing now or in the future.

3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the cash payment in full of the
Secured Obligations and all other amounts payable under this Guaranty, (b) be
binding upon Guarantor, its successors and assigns and (c) inure to the benefit
of and be enforceable by the Lender and its successors, pledgees, transferees
and assigns. Without limiting the generality of the foregoing clause (c), Lender
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Guaranty (including, without limitation, all or any
portion of its Note owing to it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
Lender herein or otherwise.

3.5 Subrogation. Guarantor will not exercise any rights that it may now or
hereafter acquire against Lender or other Guarantor (if any) that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Lender or
other Guarantor (if any), directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Secured Obligations and all
other amounts payable under this Guaranty shall have been indefeasibly paid in
full.

3.6 Maximum Obligations. Notwithstanding any provision herein contained to the
contrary, Guarantor’s liability with respect to the Secured Obligations shall be
limited to an amount not to exceed, as of any date of determination, the amount
that could be claimed by Lender from Guarantor without rendering such claim
voidable or avoidable under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

4. Miscellaneous.

4.1 Expenses. Guarantor shall pay to the Lender, on demand, the amount of any
and all reasonable expenses, including, without limitation, attorneys’ fees,
which the Lender may incur in connection with exercise or enforcement of any the
rights, remedies or powers of the Lender hereunder or with respect to any or all
of the Secured Obligations.

4.2 Waivers, Amendment and Remedies. No course of dealing by the Lender and no
failure by the Lender to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lender. No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom, shall, in any event, be
effective unless contained in a writing signed by the party against whom such
amendment, modification or waiver is sought, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. The rights, remedies and powers of the Lender, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Secured Obligations and under applicable law are cumulative, and may be
exercised by the Lender from time to time in such order as the Lender may elect.

4.3 Notices. All notices or other communications given or made hereunder shall
be given in the same manner as set forth in Section 12(b) of the Subscription
Agreement to the party to receive the same at its address set forth below or to
such other address as either party shall hereafter give to the other by notice
duly made under this Section:

      To Guarantor, to:  
c/o Converted Organics, Inc.
7A Commercial Wharf West
Boston, MA 02110
Attn: Edward J. Gildea, CEO and President
Fax: (617) 624-0333
With a copy by facsimile only to:  
Cozen O’Connor
1900 Market Street
Philadelphia, PA 19103
Attn: Cavas Pavri, Esq.
Fax: (215) 665-2013
To Lender:  
Iroquois Master Fund Ltd.
641 Lexington Avenue, 26th Floor
New York, NY 10022
Fax: (212) 207-3452
Attn: Mitchell Kulick, Esq.
If to Guarantor or Lender,
with a copy by telecopier only to:  

Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575

Attn: Barbara R. Mittman, Esq.

Any party may change its address by written notice in accordance with this
paragraph.

4.4 Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Guarantor and its successors and permitted assigns; and (c) inure
to the benefit of the Lender and its respective successors and assigns. Upon the
payment in full of the Obligations, (i) this Guaranty shall terminate and
(ii) the Lender will, upon Guarantor’s request and at Guarantor’s expense,
execute and deliver to Guarantor such documents as Guarantor shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.

4.5 Captions. The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.

4.6 Governing Law; Venue; Severability. This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
Guarantor with respect to this Guaranty must be brought only in the courts of
the State of New York or of the United States for the Southern District of New
York, and, by execution and delivery of this Guaranty, Guarantor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect. This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lender, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought. For purposes of such rule or
statute, any other document or agreement to which Lender and Guarantor are
parties or which Guarantor delivered to Lender, which may be convenient or
necessary to determine Lender’s rights hereunder or Guarantor’s obligations to
Lender are deemed a part of this Guaranty, whether or not such other document or
agreement was delivered together herewith or was executed apart from this
Guaranty. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. Guarantor irrevocably appoints Parent its true and lawful agent for service
of process upon whom all processes of law and notices may be served and given in
the manner described above; and such service and notice shall be deemed valid
personal service and notice upon each such Guarantor with the same force and
validity as if served upon such Guarantor.

4.7 Satisfaction of Obligations. For all purposes of this Guaranty, the payment
in full of the Secured Obligations shall be conclusively deemed to have occurred
when the Secured Obligations have been indefeasibly paid.

4.8 Execution. This Agreement may be executed by facsimile signature and
delivered by electronic transmission.

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.

“GUARANTOR”
CONVERTED ORGANICS OF CALIFORNIA LLC
a California limited liability company

     
By:
Its:

“GUARANTOR”
CONVERTED ORGANICS OF WOODBRIDGE LLC
a New Jersey limited liability company

     
By:
Its:

This Guaranty may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

2